Citation Nr: 0207441	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for peripheral vascular disease.


FINDINGS OF FACT

1.  The Department has provided all necessary notice and 
assistance to the claimant, and sufficient evidence is of 
record for a fair decision in the appeal.

2.  Peripheral vascular disease was not manifest until more 
than 28 years after service.

3.  Peripheral vascular disease is not of service origin.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  
Additionally, the veteran indicated on his May 1998 Notice of 
Disagreement that he did not wish to have a personal hearing 
before a Member of the Board.  The record also reflects that 
the VA has obtained all available evidence, to include 
service medical records (SMRs).  The veteran was afforded a 
veins and arteries examination in June 2000.  In addition, in 
February 2000 the Board remanded the veteran's claim for 
additional development, to include arteries and vein 
examination in June 2000.  Thus, the Board concludes that the 
VA has satisfied the requirements set forth in the VCAA and 
its implementing regulations.  There would be no possible 
benefit to remand this case to the RO for initial 
consideration of the Act or the regulations.

I.  Factual Background

The veteran has claimed that his current peripheral vascular 
disease was caused or aggravated due to cold injury received 
while he was stationed in Korea.  The veteran received the 
Korean Service Medal, the National Defense Service Medal, and 
the United Nations Service Medal.  These medals do not 
indicate combat service.  He had foreign or sea service of 
one year, four months, 17 days.  It was noted on the 
veteran's DD-214 that his most significant duty assignment 
was as a radio operator.  

At the time of examination for entrance into active service, 
in December 1952, clinical evaluation of the feet, lower 
extremities, and the skin and lymphatics systems was normal.  
No defects or diagnoses were listed.  

At the time of the veteran's exit examination, in October 
1954, clinical evaluation of the feet, lower extremities, and 
the skin and lymphatics systems was normal.  The notes of 
significant or interval history listed were: a fractured 
right wrist in 1944; no serious operations or disease; no 
history or evidence of venereal disease or other communicable 
disease; no army hospitalization; and the examiner found that 
there were no complaints of a medical nature at the time of 
the examination.  

The veteran has been examined and treated intermittently at 
private facilities from 1985 to 1999 for lower leg vascular 
problems.  Hospitalization records from Quincy Hospital dated 
from 1985 to 1999 shows that the veteran underwent surgical 
procedures for a peripheral vascular problem.  None of the 
examiners in these documents provide a medical opinion 
regarding cold injury damage to the veteran's lower 
extremities and feet.

In support of the claim of entitlement to service connection 
for peripheral vascular disease, the veteran submitted copies 
of letters from two private physicians.  The first letter is 
dated in September 1997, and the second one was written in 
the following month. Both of these letters reflect the 
private physicians' explanations that the veteran has "marked 
severe peripheral vascular disease . . . [which] has 
necessitated several surgical procedures and much 
interventional medical care over a period of many years."  
Additionally, the physicians concluded that "[i]t is clear 
from the above statements and the history given by . . . [the 
veteran] that his thermal injury frostbite/frostnip exposure 
from severe hypothermia during the Korean Conflict did indeed 
have a lot to do with the development of his peripheral 
vascular disease and the vulnerability of the tissue of his 
lower extremities which has developed over the past years."  
The physicians also stated that the veteran's "peripheral 
vascular disease is much more severe than it would have been 
otherwise and indeed necessitated his surgical intervention 
that otherwise may not have been necessary."

A June 2000 veins and arteries VA examination showed that the 
veteran stated that while on active duty in Korea from 1952 
to 1954 he was exposed to cold temperatures.  He did not give 
a discrete history of a particular severe event and just 
noted that during his time there the weather was very cold.  
He gave no history of paresthesia or pain in his feet until 
approximately 1980.  He did have a skin disorder and the 
chart reflects that he was seen on several occasions by a Dr. 
N. J. and others for evaluation of a dermatophytosis, but he 
had no complaints of pins and needle sensation, bony swelling 
in his feet, or myalgias in the lower extremity.  In 1980 Dr. 
A. D. saw the veteran at Quincy Hospital for evaluation of 
claudication.  At that time he had smoked approximately 30 
years.  He also had an increased level of cholesterol 
according to the chart, which by themselves are significant 
risk factors for peripheral vascular disease.  

The veteran was treated conservatively until 1985 when his 
complaints worsened.  At that time he was 51 years old and 
required a fem-fem bypass, which failed.  He subsequently 
underwent an aorta bifemoral bypass and a left femoral 
popliteal bypass.  He has had altogether over 25 major 
vascular reconstructions and during this time there had been 
some concern of the presence of a hyper-coagulable state, 
perhaps a protein, fetoprotein deficiency.  He subsequently 
underwent a composite umbilical vein Gore-Tex ileal 
peritoneal bypass.  The examiner noted that amazingly this 
bypass stayed open for nearly 18 years with the veteran on 
Coumadin and Lovenox.  Approximately one year ago the graft 
failed and he had an extensive heroic surgical procedure to 
attempt a thrombectomy inner vision of this bypass.  The 
bypass failed which ultimately resulted in a below knee, and 
then above the knee, amputation on the left.  

Physical examination showed that the veteran had a well-
healed midline incision, severely scarred bilaterally.  There 
was no left femoral pulse.  He had a bounding right femoral 
pulse, right popliteal and right diastolic pressure pulse.  
He had no evidence of peripheral vascular disease below the 
inguinal ligament on the right.  He has evidence of well-
healed incisions on the right leg where his right saphenous 
vein was harvested in an attempt to save his left leg.  The 
examiner noted that given the unilateral nature of the 
veteran's symptoms, i.e. the left leg, bounding arterial 
pulses on the right leg, and no complaints of pins and 
needles or paresthesias, and myalgias on the right leg, that 
it was difficult to put together a scenario that was 
consistent with frostbite injury.  He also found that it was 
possible that the veteran's skin disorder was related quite 
clearly to his "perhaps" exposure to cold weather but 
[that] unilateral two levels of peripheral vascular disease 
was not consistent with a frostbite injury.  

The examiner stated that the presence of combined aorta iliac 
and femoral popliteal occlusive disease in a veteran with 
hypercholesterolemia and tobacco abuse was consistent with 
acquired peripheral vascular disease.  He also stated that if 
the veteran had no prior history of hypercholesterolemia or 
tobacco abuse, perhaps the infra-popliteal disease could be 
blamed on cold injury.  However, following discharge the 
veteran had no complaints that were relative to or documented 
consistent with frostbite injury.  His only symptoms were 
approximately 28 years after his service.  The examiner found 
that in this setting it was his sentiment that the veteran 
had peripheral vascular disease and he was status post left 
above the knee amputation with no evidence of ongoing limb-
threatening frostbite injury.  

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2002).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it not contended 
otherwise.

As noted above, a private physician stated in a September 
1997 letter, and another private physician reiterated in a 
letter dated in the following month, that "[i]t is clear from 
the above statements and the history given by . . . [the 
veteran] that his thermal injury frostbite/frostnip exposure 
from severe hypothermia during the Korean Conflict did indeed 
have a lot to do with the development of his peripheral 
vascular disease and the vulnerability of the tissue of his 
lower extremities which has developed over the past years."  
Additionally, both of these physicians concluded that the 
veteran's "peripheral vascular disease is much more severe 
than it would have been otherwise and indeed necessitated his 
surgical intervention that otherwise may not have been 
necessary."

Significantly, neither of the medical professionals who 
provided opinions or relevant history as to the onset of the 
veteran's peripheral vascular disease specifically stated 
that he had access to the veteran's claims folder, especially 
pertinent medical records.  In fact, both of the physicians 
admitted in their letters that the basis of their conclusions 
that the veteran's current peripheral vascular disease is 
associated with his exposure to extremely cold weather 
conditions during his Korean service was "the above 
statements and the history given by . . . [the veteran]."  In 
particular, the physicians stated in their letters that the 
veteran "had cold injury during his exposure to extreme cold 
during the Korean Conflict" and that he "notes extreme 
sensitivity in the lower extremities since his exposure to 
this prolonged cold which damaged the structures of his lower 
extremities, because of its severity and the prolonged nature 
of his exposure and also the moisture involved."

Review of the veteran's relevant medical records is 
particularly important in this case where, despite the 
veteran's assertions that he developed peripheral vascular 
disease as result of exposure to extreme cold weather 
conditions during his active military duty in the Korean 
Conflict between 1953 and 1954 and that he has continued to 
experience symptoms of this disorder since his Korean 
service, the competent evidence of record does not reflect a 
diagnosis of such a disability until more than 30 years after 
his separation from active military duty.  The service 
medical records associated with the claims folder reflect 
treatment for heat rashes, but they are negative for 
complaints of, treatment for, or findings of frostbite, cold 
injury, or peripheral vascular disease resulting from 
exposure to extreme cold weather.  In fact, the October 1954 
separation examination specifically stated that the veteran 
had no "complaints of a medical nature" at that time and that 
his vascular system was normal.

According to private medical reports, between August 1985 and 
December 1999, the veteran was treated and evaluated for 
severe peripheral vascular disease.  In particular, these 
records reflect numerous surgical procedures undertaken to 
relieve the veteran's ischemic leg symptoms.

Although two physicians recently provided opinions of a 
relationship between the veteran's peripheral vascular 
disease and his active military service, the evidence 
described above raises questions regarding the bases for such 
conclusions, especially in light of the absence of a 
diagnosis of such a disorder until more than 30 years after 
the veteran's separation from active duty.  Consequently, the 
medical opinions that the veteran has peripheral vascular 
disease as a result of in-service exposure to extreme cold 
weather conditions appear to have been based solely upon the 
veteran's own reports of in-service events, without 
consideration of other relevant evidence suggesting 
otherwise.  

The June 2000 VA examiner found that, given the unilateral 
nature of the veteran's symptoms, it was difficult to put 
together a scenario that was consistent with frostbite 
injury.  He found that, while it might be possible to relate 
a skin condition to cold exposure, the veteran's unilateral 
two-level peripheral vascular disease was not consistent with 
a frostbite injury.

The VA examiner based his opinion on review of the claims 
file, treatment records, and thorough examination of the 
veteran.  It is an opinion that reflects careful analysis of 
the veteran's reported history and medical treatment, and it 
is supported by medical rationale.  

The two private physicians who opined a linkage between cold 
exposure and peripheral vascular disease do not appear to 
have reviewed the veteran's service medical records in 
rendering their opinions relating the veteran's disability to 
service.  In essence the physicians based their opinions upon 
the veteran's related history and make no mention of the 
veteran's history of hypercholesterolemia and tobacco abuse 
which the June 2000 VA examiner found to be likely factors in 
the development of peripheral vascular disease.  Thus, the 
June 2000 VA examination appears to be a more detailed 
examination than the ones conducted by the private 
physicians, as it took into account the veteran's service 
medical history and all private hospitalization and 
outpatient treatment records pertaining to peripheral 
vascular disease, rather than relying merely upon the 
veteran's statement of history.

Accordingly, the Board finds the June 2000 VA examination to 
be of greater probative value and more persuasive than the 
opinions of the veteran's two private physicians.  The 
evidence otherwise is likewise against the claim.  As stated 
above, there is no evidence in the veteran's service record 
that he had a frostbite injury or evidence or peripheral 
vascular disease.  In addition, the evidence of record does 
not reflect a diagnosis of such a disability until more than 
30 years after his separation from active military duty.  The 
veteran also has never related a specific incidence of 
frostbite or cold injury, but rather only noted that it was 
cold in Korea.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for peripheral vascular 
disease.  There is no benefit of any reasonable doubt to be 
applied in his favor.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).



ORDER

Entitlement to service connection for peripheral vascular 
disease is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

